DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US Patent No. 11288518 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between claims 1 and 13 of current application and the cited US Patent No. 11288518 B2 is the claims 1 and 13 recite capturing plurality of frames of object within space and cited US Patent 11288518 B2 in claims 1 and 13 recite capturing plurality of frames of person within space. Therefore, person is one variation of object captured within space and therefore are within similar scope of invention. 

Current Application
US Patent No. 11288518 B2
Claim 1. A system, comprising: an array of cameras, each camera of the array of cameras configured to capture a video of a portion of a space, the space containing an object; a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the object within the space; and for each frame of the first plurality of frames: determine a bounding area around the object shown in that frame; and generate a timestamp of when that frame was received by the first camera client; a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the object within the space; and for each frame of the second plurality of frames: determine a bounding area around the object shown in that frame; and generate a timestamp of when that frame was received by the second camera client; and a camera server separate from the first and second camera clients, the camera server configured to: for each frame of the first plurality of frames, assign, based at least on the timestamp of when that frame was received by the first camera client, coordinates defining the bounding area around the object shown in that frame to one of a plurality of time windows; for each frame of the second plurality of frames, assign, based at least on the timestamp of when that frame was received by the second camera client, coordinates defining the bounding area around the object shown in that frame to one of the plurality of time windows; process the coordinates assigned to the first time window by: calculating, based at least on the coordinates that (1) define bounding areas around the object shown in the first plurality of frames and (2) are assigned to the first time window, a combined coordinate for the object during the first time window for the first video from the first camera; and calculating, based at least on the coordinates that (1) define bounding areas around the object shown in the second plurality of frames and (2) are assigned to the first time window, a combined coordinate for the object during the first time window for the second video from the second camera.
Claim 1. A system, comprising: an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person; a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; and for each frame of the first plurality of frames: determine a bounding area around the person shown in that frame; and generate a timestamp of when that frame was received by the first camera client; a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space; and for each frame of the second plurality of frames: determine a bounding area around the person shown in that frame; and generate a timestamp of when that frame was received by the second camera client; and a camera server separate from the first and second camera clients, the camera server configured to: for each frame of the first plurality of frames, assign, based at least on the timestamp of when that frame was received by the first camera client, coordinates defining the bounding area around the person shown in that frame to one of a plurality of time windows; for each frame of the second plurality of frames, assign, based at least on the timestamp of when that frame was received by the second camera client, coordinates defining the bounding area around the person shown in that frame to one of the plurality of time windows; process the coordinates assigned to the first time window by: calculating, based at least on the coordinates that (1) define bounding areas around the person shown in the first plurality of frames and (2) are assigned to the first time window, a combined coordinate for the person during the first time window for the first video from the first camera; and calculating, based at least on the coordinates that (1) define bounding areas around the person shown in the second plurality of frames and (2) are assigned to the first time window, a combined coordinate for the person during the first time window for the second video from the second camera.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24








Allowable Subject Matter
Claims 1-24 would be allowable over prior art if rewritten to overcome the rejection(s) under 35 U.S.C. non-statutory double patenting by timely submission and approval of eTD, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11010599 B2
US 10853953 B2
US 10593059 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661